Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16/302,584, issued as US Patent No. 10,954,505, which is a 371 of PCT/EP2017/062086.
The response filed on January 7, 2022 has been entered.
Claims 16-39 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of (1) SEQ ID NO:2(camel chymosin) as the parent chymosin, (2) N100Q+L130I+S132A+M157L+K231N as the amino acid modifications made in the parent, (3) 85% of the specific clotting activity of its parent as the resulting property, and (4) cheddar cheese as the food product in the reply filed on January 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claims 17, 21, and 24-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2022.

Claim for Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/302,584, filed on November 16, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 and March 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


16, 18-20, 22-23, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaeckel (US 11,174,473 – form PTO-892).
Regarding claim 16, Jaeckel discloses a variant chymosin of a mature camel chymosin of SEQ ID NO:4, wherein (i) the camel chymosin of SEQ ID NO:4 of Jaechel has 100% sequence identity to the camel chymosin of SEQ ID NO:2 of the instant application, (ii) the variant chymosin has the N100Q+L130I+S132A+M157L+K231N substitutions, (iii) the variant has fewer than 30 amino acid alterations compared to the camel chymosin SEQ ID NO:2 of the instant application and (iv) the variant has a higher ratio of specific clotting activity to proteolytic activity (C/P ratio) and/or at least 85% of the specific clotting activity of its parent chymosin (Column 2 lines 58-62, Column 3 lines 7-12, and Column 13 line 36 and see the sequence alignment below).  Regarding claim 18, the variant chymosin of Jaeckel has the N100 and L130 substitutions (Column 13 line 36).  Regarding claim 19, the variant chymosin of Jaeckel has the M157L substitution (Column 13 line 36).  Regarding claim 20, the variant chymosin of Jaeckel has the S132A and K231N substitutions (Column 13 line 36).  Regarding claim 22, the variant chymosin of Jaeckel has the N100Q and L130I substitutions (Column 13 line 36).  Regarding claim 23, the variant chymosin of Jaeckel has the N100Q+L130I+S132A+M157L+K231N substitutions (Column 13 line 36).  Regarding claim 39, Jaeckel discloses cheddar cheese comprising said variant chymosin (Column 15 lines 32-39).  Therefore, the reference of Jaeckel anticipates claims 16, 18-20, 22-23, and 39.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art .

Claim(s) 16, 18-20, 22-23, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaeckel (US 10,941,389 – form PTO-1449).
Regarding claim 16, Jaeckel discloses a variant chymosin of a mature camel chymosin of SEQ ID NO:2, wherein (i) the mature camel chymosin of SEQ ID NO:4 of Jaechel has 100% sequence identity to the camel chymosin of SEQ ID NO:2 of the instant application, (ii) the variant chymosin has the N100Q+L130I+S132A+M157L+K231N substitutions, (iii) the variant has fewer than 30 amino acid alterations compared to the camel chymosin SEQ ID NO:2 of the instant application and (iv) the variant has a higher ratio of specific clotting activity to proteolytic activity (C/P ratio) (Column 17 lines 50-54 and Column 18 line 56 and see the sequence alignment below).  Regarding claim 18, the variant chymosin of Jaeckel has the N100 and L130 substitutions (Column 18 line 56).  Regarding claim 19, the variant chymosin 
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

	Claims 16, 18-20, 22, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, and 11 of US Patent 11,174,473 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:  
Claims 1, 4, and 15 of the reference patent recite a variant chymosin of a camel chymosin of SEQ ID NO:4, wherein (i) the camel chymosin of SEQ ID NO:4 of the reference patent has 100% sequence identity to the camel chymosin of SEQ ID NO:2 of the instant application, (ii) the variant chymosin has the L130I+S132A+M157L+K231N substitutions, (iii) the variant has fewer than 30 amino acid alterations compared to the mature camel chymosin SEQ ID NO:2 of the instant application and (iv) the variant has a higher ratio of specific clotting activity to proteolytic activity (C/P ratio), which anticipates the chymosin variant of claims 16, 18-20, and 22 of the instant application.  
Claim 11 of the reference patent recites a food product comprising a chymosin variant, which has common subject matter with claim 39 of the instant application. Claim 39 of the instant application cannot be considered patentably distinct over claim 11 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 11 of the reference patent by selecting the specifically recited chymosin variants recited in claim 15.  
Therefore, the conflicting claims are not patentably distinct from each other.    

10,961,524 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:  
Claims 1, 9, 11, and 20 of the reference patent recites a variant chymosin of a camel chymosin of SEQ ID NO:2, wherein (i) the camel chymosin of SEQ ID NO:2 of the reference patent has 100% sequence identity to the camel chymosin of SEQ ID NO:2 of the instant application, (ii) the variant chymosin has the S132A+M157L+K231N substitutions, (iii) the variant has fewer than 30 amino acid alterations compared to the mature camel chymosin SEQ ID NO:2 of the instant application and (iv) the variant has a higher ratio of specific clotting activity to proteolytic activity (C/P ratio) and/or at least 85% of the specific clotting activity of its parent chymosin, which anticipates the chymosin variant of claims 16 and19-20 of the instant application.  
Claim 18 of the reference patent recites a food product comprising a chymosin variant, which has common subject matter with claim 39 of the instant application. Claim 39 of the instant application cannot be considered patentably distinct over claim 18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 18 of the reference patent by selecting the specifically recited chymosin variants recited in claim 20.  
Therefore, the conflicting claims are not patentably distinct from each other.  

10,961,524 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:  
Claims 1-2 and 5 of the reference patent recites a variant chymosin of a camel chymosin of SEQ ID NO:2, wherein (i) the camel chymosin of SEQ ID NO:2 of the reference patent has 100% sequence identity to the camel chymosin of SEQ ID NO:2 of the instant application, (ii) the variant chymosin has the S132A+M157L+K231N substitutions, (iii) the variant has fewer than 30 amino acid alterations compared to the mature camel chymosin SEQ ID NO:2 of the instant application and (iv) the variant has a higher ratio of specific clotting activity to proteolytic activity (C/P ratio), which anticipates the chymosin variant of claims 16 and 19-20 of the instant application.  
Claim 16 of the reference patent recites a food product comprising a chymosin variant, which has common subject matter with claim 39 of the instant application. Claim 39 of the instant application cannot be considered patentably distinct over claim 18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 18 of the reference patent by selecting the specifically recited chymosin variants recited in claim 20.  
Therefore, the conflicting claims are not patentably distinct from each other.   

Claims 16, 19-20, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 16 of US Patent 10,954,505 
Claims 1-2 and 5 of the reference patent recites a variant chymosin of a camel chymosin of SEQ ID NO:2, wherein (i) the camel chymosin of SEQ ID NO:2 of the reference patent has 100% sequence identity to the camel chymosin of SEQ ID NO:2 of the instant application, (ii) the variant chymosin has the S132A+M157L+K231N substitutions, (iii) the variant has fewer than 30 amino acid alterations compared to the mature camel chymosin SEQ ID NO:2 of the instant application and (iv) the variant has a higher ratio of specific clotting activity to proteolytic activity (C/P ratio), which anticipates the chymosin variant of claims 16 and 19-20 of the instant application.  
Claim 16 of the reference patent recites a food product comprising a chymosin variant, which has common subject matter with claim 39 of the instant application. Claim 39 of the instant application cannot be considered patentably distinct over claim 18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 18 of the reference patent by selecting the specifically recited chymosin variants recited in claim 20.  
Therefore, the conflicting claims are not patentably distinct from each other.     

Conclusion

Claims 16-39 are pending.
Claims 17, 21, and 24-38 are withdrawn.
Claims 16, 18-20, 22-23, and 39 are rejected.

None of the claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONG D PAK/Primary Examiner, Art Unit 1652    


Sequence alignment between camel chymosin of SEQ ID NO:2 of the instant application and camel chymosin of Jaeckel (US 11,174,473)

US-15-738-562-4
; Sequence 4, Application US/15738562
; Patent No. 11174473
; GENERAL INFORMATION
;  APPLICANT: Chr. Hansen A/S
;  TITLE OF INVENTION: Variants of chymosin with improved properties
;  FILE REFERENCE: P5885PC00
;  CURRENT APPLICATION NUMBER: US/15/738,562
;  CURRENT FILING DATE: 2017-12-20
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 4
;  LENGTH: 323
;  TYPE: PRT
;  ORGANISM: Camelus
US-15-738-562-4

  Query Match             100.0%;  Score 1719;  DB 4;  Length 323;
  Best Local Similarity   100.0%;  
  Matches  323;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GKVAREPLTSYLDSQYFGKIYIGTPPQEFTVVFDTGSSDLWVPSIYCKSNVCKNHHRFDP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GKVAREPLTSYLDSQYFGKIYIGTPPQEFTVVFDTGSSDLWVPSIYCKSNVCKNHHRFDP 60

Qy         61 RKSSTFRNLGKPLSIHYGTGSMEGFLGYDTVTVSNIVDPNQTVGLSTEQPGEVFTYSEFD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RKSSTFRNLGKPLSIHYGTGSMEGFLGYDTVTVSNIVDPNQTVGLSTEQPGEVFTYSEFD 120

Qy        121 GILGLAYPSLASEYSVPVFDNMMDRHLVARDLFSVYMDRNGQGSMLTLGAIDPSYYTGSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GILGLAYPSLASEYSVPVFDNMMDRHLVARDLFSVYMDRNGQGSMLTLGAIDPSYYTGSL 180

Qy        181 HWVPVTLQQYWQFTVDSVTINGVAVACVGGCQAILDTGTSVLFGPSSDILKIQMAIGATE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HWVPVTLQQYWQFTVDSVTINGVAVACVGGCQAILDTGTSVLFGPSSDILKIQMAIGATE 240

Qy        241 NRYGEFDVNCGNLRSMPTVVFEINGRDYPLSPSAYTSKDQGFCTSGFQGDNNSELWILGD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NRYGEFDVNCGNLRSMPTVVFEINGRDYPLSPSAYTSKDQGFCTSGFQGDNNSELWILGD 300

Qy        301 VFIREYYSVFDRANNRVGLAKAI 323
              |||||||||||||||||||||||
Db        301 VFIREYYSVFDRANNRVGLAKAI 323



Sequence alignment between camel chymosin of SEQ ID NO:2 of the instant application and camel chymosin of Jaeckel (US 11,174,473)

US-15-755-044-2
; Sequence 2, Application US/15755044
; Patent No. 10941389
; GENERAL INFORMATION

;  TITLE OF INVENTION: Variants of chymosins with improved proerties
;  FILE REFERENCE: P5946PC00
;  CURRENT APPLICATION NUMBER: US/15/755,044
;  CURRENT FILING DATE: 2018-02-23
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 2
;  LENGTH: 381
;  TYPE: PRT
;  ORGANISM: Camelus
US-15-755-044-2

  Query Match             100.0%;  Score 1719;  DB 3;  Length 381;
  Best Local Similarity   100.0%;  
  Matches  323;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GKVAREPLTSYLDSQYFGKIYIGTPPQEFTVVFDTGSSDLWVPSIYCKSNVCKNHHRFDP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         59 GKVAREPLTSYLDSQYFGKIYIGTPPQEFTVVFDTGSSDLWVPSIYCKSNVCKNHHRFDP 118

Qy         61 RKSSTFRNLGKPLSIHYGTGSMEGFLGYDTVTVSNIVDPNQTVGLSTEQPGEVFTYSEFD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        119 RKSSTFRNLGKPLSIHYGTGSMEGFLGYDTVTVSNIVDPNQTVGLSTEQPGEVFTYSEFD 178

Qy        121 GILGLAYPSLASEYSVPVFDNMMDRHLVARDLFSVYMDRNGQGSMLTLGAIDPSYYTGSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        179 GILGLAYPSLASEYSVPVFDNMMDRHLVARDLFSVYMDRNGQGSMLTLGAIDPSYYTGSL 238

Qy        181 HWVPVTLQQYWQFTVDSVTINGVAVACVGGCQAILDTGTSVLFGPSSDILKIQMAIGATE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        239 HWVPVTLQQYWQFTVDSVTINGVAVACVGGCQAILDTGTSVLFGPSSDILKIQMAIGATE 298

Qy        241 NRYGEFDVNCGNLRSMPTVVFEINGRDYPLSPSAYTSKDQGFCTSGFQGDNNSELWILGD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        299 NRYGEFDVNCGNLRSMPTVVFEINGRDYPLSPSAYTSKDQGFCTSGFQGDNNSELWILGD 358

Qy        301 VFIREYYSVFDRANNRVGLAKAI 323
              |||||||||||||||||||||||
Db        359 VFIREYYSVFDRANNRVGLAKAI 381